Mobley, Justice.
Where a bill of exceptions — assigning error on a judgment rendered June 27, 1953 (prior to passage of the act approved December 22, 1953 (Ga. L. 1953, Nov.-Dec. Sess., pp. 440, 453), abolishing exceptions pendente lite, and no exceptions pendente lite having been preserved), which judgment overruled a general demurrer to a petition for mandamus, seeking to compel the construction of an electric line to petitioners’ home and, if necessary, the bringing of condemnation proceedings against adjoining landowners for a right-of-way to run the line — was dismissed by the Supreme Court as having been prematurely brought (Jackson Electric Membership Corp. v. Mathews, 210 Ga. 171, 78 S. E. 2d 514), such judgment became the law of the case in this respect. West v. Standard Accident Ins. Co., 176 Ga. 755 (168 S. E. 766); McFall v. Griffin, 209 Ga. 83 (70 S. E. 2d 772); Gaulding v. Gaulding, 210 Ga. 638 (81 S. E. 2d 830). Accordingly it was only necessary for the petitioners to prove the material allegations of the petition; and where the uncontroverted evidence supported the allegations of the petition, a verdict in favor of the petitioners was demanded. The trial court, therefore, did not err in denying the defendant’s amended motion for new trial and in decreeing performance by the defendant as prayed in the petition.

Judgment affirmed.


All the Justices concur.